Citation Nr: 1818677	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for rotator cuff tendonitis. 


REPRESENTATION

Appellant represented by:	Sheri A. Stone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As for the matter of representation, the Board notes that the Veteran was previously represented by a private attorney Penelope Gronbeck (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in September 2017).  In October 2017, the Board received a VA Form 21-22a appointing private attorney Sherry Stone as the Veteran's representative.  The Board recognizes the change in representation.

The Board will not address the February 2018 request submitted by the Veteran's representative to hold the record open for an additional 60 days in order to submit additional evidence.  As the Board is granting the Veteran's claims on appeal, the Board considers the request moot. 

FINDINGS OF FACT

1.  The evidence is in at least relative equipoise as to whether cervical strain had its onset during active service.

2.  The evidence is in at least relative equipoise as to whether rotator cuff tendonitis had its onset during active service.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for cervical strain are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for rotator cuff tendonitis are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

July 1965 service treatment records (STRs) note that the Veteran was taken to the emergency room in an ambulance and the Veteran had a lacerated lips and x-ray performed for facial bones.  Another July 1965 STR noted that the Veteran had a right shoulder contusion.

The Veteran was afforded a VA examination in October 2011.  The VA examiner diagnosed the Veteran with chronic cervical strain and rotator cuff tendonitis.  The examiner opined that the Veteran's cervical strain and rotator cuff tendonitis were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's cervical strain and rotator cuff tendonitis was consistent with normal aging process.  

In an October 2011 statement, the Veteran stated that he was injured in an automobile accident during service and that he has suffered from neck and right shoulder pain since that automobile accident.  The Veteran also stated that he has been self-medicating his injuries by applying a pain relieving cream and using a heating pad.  The Veteran also stated that he still suffers from pain on a daily basis. 

In an October 2011 statement from the Veteran's son, he stated that he has seen the Veteran in a lot of pain, particular neck and right shoulder pain, through most of his life.  The Veteran's son also stated that he has seen the Veteran apply cream to alleviate the pain in his neck and right shoulder and use a heating pad frequently.  

In a September 2012 NOD, the Veteran stated that he was in an automobile accident involving a head-on collision during service.  The Veteran also stated that he was taken to the hospital in an ambulance where his lips were stitched up and his right arm and shoulder were put in a sling.  The Veteran stated that after the accident, he was unable to move his right shoulder and had to regularly go to the hospital for two months to regain any movement.  The Veteran stated that he still suffers a lot of pain in his neck and his right shoulder.  The Veteran's wife testified that over the years, the Veteran also sought private treatment for his neck and right shoulder pain but that the Veteran was unable to obtain those medical records. 

During an October 2018 Board hearing, the Veteran stated that the automobile accident during service knocked him unconscious and that his bottom lip was cut all the way through.  The Veteran stated that he hit his face and shoulder on the dashboard and that his neck whipped forward during the accident.  The Veteran stated that after being treated at the hospital, he was in therapy and light duty for two months.  The Veteran stated that even after two months of therapy and light duty, he still had problems with his right shoulder and neck.  The Veteran stated that he has used heating pads a lot and took Advil to try to alleviate his pain every day.  

With regard to the first element of service connection, the Veteran has current diagnoses of cervical strain and rotator cuff tendonitis.  Thus, the current disability requirement has been in met in this case.

With regard to the second element of service connection, the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Thus, based on the competent and credible lay statements from the Veteran describing symptoms of neck pain and treatment during service, the Board finds that the Veteran had symptoms of neck pain during service.  This is supported by the July 1965 STRs document that the Veteran suffered lip injury during his automobile accident and the Veteran testified at the October 2011 Board hearing that during the automobile accident, his neck whipped forward and hit the car's dashboard that caused the documented lip injury.  Additionally, July 1965 STRs document that the Veteran injured his right shoulder during the automobile accident.  Accordingly, the second element of service connection has also been satisfied.

With regard to the third element of service connection, the Board finds the opinion of the October 2011 VA examiner to be of little, if any, probative weight.  The October 2011 examiner did not consider the Veteran's credible statements that he suffered from right shoulder and neck pain since the accident and that he has self-medicated his neck and right shoulder throughout the years.  In this regard, the Veteran has reported recurring symptoms of neck and right shoulder pain during and following discharge from active service.  Where symptoms are capable of lay observation, a lay witness is competent to testify to symptoms during service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. at 469-70; Charles v. Principi, 16 Vet. App 370, 374 (2002).
 
The Board notes that at the current juncture, there is no adequate medical opinion addressing the etiology of the Veteran's cervical spine and a right shoulder tendonitis.  The Board could remand for a medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination") and Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Further, the Veteran's competent report of an in-service automobile accident that resulted in neck and right shoulder injuries during service and symptoms occurring since then is credible.  This is some evidence of a possible nexus between the Veteran's military service and his neck and right shoulder disabilities.  Given the lack of any probative evidence against a finding that a cervical strain and a right shoulder tendonitis are related to service, the Board finds the evidence regarding the claim for service connection for a cervical strain and a right shoulder tendonitis in at least relative equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for cervical strain and right shoulder tendonitis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for cervical strain is granted.

Service connection for rotator cuff tendonitis is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


